DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions
  Applicant’s election without traverse of claims 1 through 20 in the reply filed on 4/22/22 is acknowledged.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 11, 12, 13, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0018476) in view of Song (US 2012/0061816)
Regarding claim 1. 
Wang teaches a semiconductor package comprising: a chip stack (106) mounted on a package substrate (118); and a molding layer (128) surrounding the chip stack (106) (fig 1,7h) (paragraph 28-30).
Wang does not teach an outer wire embedded in the molding layer.
Song teaches a semiconductor package comprising: a chip (120) mounted on a package substrate (110) (fig 7a); an outer wire (262) disposed on the package substrate (110), wherein the outer wire includes a first unit outer wire; and a molding layer (130) surrounding the chip (120) and the outer wire (262) (fig 7b), wherein the first unit outer wire includes a first segment and a second segment, wherein the first segment is in contact with the second segment to form an acute angle adjacent to a point at which the first and second segments intersect (fig 7b) (paragraph 101-105).

    PNG
    media_image1.png
    421
    530
    media_image1.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to provide an outer wire embedded in the molding material in order to provide electromagnetic shielding to the structure (paragraph 96). 
Regarding claim 6.
Wang teaches a semiconductor package comprising: a chip stack (106) mounted over a package substrate (118); and a molding layer (128) surrounding the chip stack (106) (fig 1,7h) (paragraph 28-30)
Wang does not teach an outer wire embedded in the molding layer.
Song teaches semiconductor package comprising: a chip (120) mounted over a package substrate (110) (fig 25a); a first wire (290) disposed over the package substrate (110); and a molding layer (130) surrounding the chip (120) and the first wire (262), wherein the first wire (290) has a zigzag form (fig 25b) (paragraph 195-199).
It would have been obvious to one of ordinary skill in the art to provide an outer wire embedded in the molding material in order to provide electromagnetic shielding to the structure (paragraph 96).
  Regarding claim 10.
Song teaches a top end of the first wire is exposed on a top surface of the molding layer (fig 25b).
Regarding claim 11.
  Song teaches wherein the package substrate includes a chip (120) area and a peripheral area surrounding the chip area, wherein the chip stack is disposed in the chip area, and wherein the first wire (290) is disposed in the peripheral area (fig 25a,b) (paragraph 195-199).
Regarding claim 12.
Wang teaches a second wire (122) over the package substrate (120), wherein the second wire vertically uprightly erects from a top surface of the package substrate (fig 1,7h) (paragraph 25).
Regarding claim 13.
Wang teaches wherein the peripheral area includes an inner peripheral area and an outer peripheral area surrounding the inner peripheral area, and wherein the second wire (122) is disposed in the inner peripheral area (fig 1,7h).
Song teaches wherein the peripheral area includes an inner peripheral area and an outer peripheral area surrounding the inner peripheral area, wherein the first wire (290) is disposed in the outer peripheral area (fig 25b).
Regarding claim 14.
Song teaches a top end of the first wire is exposed on a top surface of the molding layer (fig 25b).
Regarding claim 15.
Wang teaches the package substrate further includes a substrate via and a substrate interconnection electrically connected to the second wire (paragraph 24) (fig 1).
 Regarding claim 19.
Song teaches a shield layer (150) formed over a top surface and a side surface of the molding layer (130) (fig 26a) (paragraph 200), wherein the shield layer is in contact with a side end of the first wire (290) (fig 26a).
 Regarding claim 20.
Wang teaches a semiconductor package comprising: a package substrate (120) having a chip area and a peripheral area surrounding the chip area; a chip stack (106) disposed in the chip area of the package substrate (120) (fig 1)  (paragraph 28-30).
Wang does not teach an outer wire embedded in the molding layer.
Song teaches a first wire (262) disposed in the peripheral area of the package substrate, wherein the first wire (262) includes a plurality of first unit wires having a bracket shape arranged over a top surface of the package substrate in a vertical direction (fig 7b) (paragraph 112-114).
 It would have been obvious to one of ordinary skill in the art to provide an outer wire embedded in the molding material in order to provide electromagnetic shielding to the structure (paragraph 96).
 Claims 1, 6, 10, 11, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2021/0151410) in view of Song (US 2012/0061816)
Regarding claim 1.
Hwang teaches a semiconductor package comprising: a chip stack (20) mounted on a package substrate (12); and a molding layer (50) surrounding the chip stack (20) (fig 1) (paragraph 45-50).
 Hwang does not teach an outer wire embedded in the molding layer.
Song teaches a semiconductor package comprising: a chip (120) mounted on a package substrate (110) (fig 7a); an outer wire (262) disposed on the package substrate (110), wherein the outer wire includes a first unit outer wire; and a molding layer (130) surrounding the chip (120) and the outer wire (262) (fig 7b), wherein the first unit outer wire includes a first segment and a second segment, wherein the first segment is in contact with the second segment to form an acute angle adjacent to a point at which the first and second segments intersect (fig 7b) (paragraph 101-105).

    PNG
    media_image1.png
    421
    530
    media_image1.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to provide an outer wire embedded in the molding material in order to provide electromagnetic shielding to the structure (paragraph 96). 
Regarding claim 6.
Hwang teaches a semiconductor package comprising: a chip stack (20) mounted over a package substrate (12); and a molding layer (50) surrounding the chip stack (20) (fig 1) (paragraph 245-50)
Hwang does not teach an outer wire embedded in the molding layer.
Song teaches semiconductor package comprising: a chip (120) mounted over a package substrate (110) (fig 25a); a first wire (290) disposed over the package substrate (110); and a molding layer (130) surrounding the chip (120) and the first wire (262), wherein the first wire (290) has a zigzag form (fig 25b) (paragraph 195-199).
It would have been obvious to one of ordinary skill in the art to provide an outer wire embedded in the molding material in order to provide electromagnetic shielding to the structure (paragraph 96).
  Regarding claim 10.
Song teaches a top end of the first wire is exposed on a top surface of the molding layer (fig 25b).
Regarding claim 11.
  Song teaches wherein the package substrate includes a chip (120) area and a peripheral area surrounding the chip area, wherein the chip stack is disposed in the chip area, and wherein the first wire (290) is disposed in the peripheral area (fig 25a,b) (paragraph 195-199).
 Regarding claim 18.
Hwang teaches a thermal interface material layer disposed over a top surface of the molding layer (50) and a heat sink (65) disposed over the thermal interface materiallayer (60).
Song teaches the heat sink (150) in contact with a top end of the first wire (290) (fig 26b) (paragraph 200).  Wherein the top end of the first wire is exposed.
Regarding claim 19.
Song teaches a shield layer (150) formed over a top surface and a side surface of the molding layer, wherein the shield layer is in contact with a side end of the first wire (fig 25a-26a) (paragraph 200).

    PNG
    media_image2.png
    633
    919
    media_image2.png
    Greyscale

 Regarding claim 20.
Hwang teaches a semiconductor package comprising: a package substrate (12) having a chip area and a peripheral area surrounding the chip area; a chip stack (20) disposed in the chip area of the package substrate (12) (fig 1)  (paragraph 45-50).
Hwang does not teach an outer wire embedded in the molding layer.
Song teaches a first wire (262) disposed in the peripheral area of the package substrate, wherein the first wire (262) includes a plurality of first unit wires having a bracket shape arranged over a top surface of the package substrate in a vertical direction (fig 7b) (paragraph 112-114).
 It would have been obvious to one of ordinary skill in the art to provide an outer wire embedded in the molding material in order to provide electromagnetic shielding to the structure (paragraph 96). 
Allowable Subject Matter
Claims 2, 3, 4, 5, 7, 8, 9, 16, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A semiconductor package comprising: a chip stack and an outer wire disposed on a package substrate, wherein the outer wire includes a first unit outer wire; and wherein the outer wire includes at least two first unit outer wires vertically staked over one another, and wherein each of the at least two first unit outer wires includes a first segment in contact with a second segment to form an acute angle adjacent to a point at which the first and second segments intersect, a molding layer surrounding the chip stack and the outer wire. 
 A semiconductor package comprising: a chip stack and an outer wire disposed on the package substrate, wherein the outer wire includes a second unit outer wire stacked over a first unit outer wire, wherein the second unit outer wire including includes a third segment intersecting and a fourth segment, wherein the third segment intersects with a the fourth segment to form an acute angle adjacent to a point at which the first and second segments intersect, and wherein the second segment of the first unit outer wire intersects with the third segment of the second unit outer wire to form an acute angle adjacent to a point at which the second segment of the first unit outer wire intersects with the third segment of the second unit outer wire, a molding layer surrounding the chip stack and the outer wire, wherein the first unit outer wire includes a first segment and a second segment, wherein the first segment is in contact with the second segment to form an acute angle adjacent to a point at which the first and second segments intersect.
 A semiconductor package comprising: a chip stack mounted and a first wire disposed over the package substrate; and a molding layer surrounding the chip stack and the first wire, wherein the first wire has a zigzag form, and wherein the first wire includes a plurality of unit wires arranged along a vertical direction, and wherein each of the plurality of unit wires includes two diagonal shaped segments having a positive slope and a negative slope.
 A semiconductor package comprising: a chip stack and a first wire disposed over the package substrate; and a molding layer surrounding the chip stack and the first wire, wherein the first wire has a zigzag form, a first wire pad, wherein the peripheral area includes an inner peripheral area and an outer peripheral area surrounding the inner peripheral area, wherein the first wire pad is disposed in the outer peripheral area of the package substrate, wherein the first wire is disposed over the first wire pad, wherein a side surface of the first wire pad is exposed on a side surface of the molding layer.
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID J GOODWIN/Examiner, Art Unit 2817